Title: To George Washington from William Hickman, Jr., 14 April 1789
From: Hickman, William Jr.
To: Washington, George



Sir
Alexandria April 14th 1789.

Since I had the Honour of waiting on your Excellency at your House for the purpose of soliciting a contrebution from you towards the erection of a Chapel or House of Worship (for the accomodation of the Methodist Episcopal Church) in this Town: I was flattered to hope we should be able to raise a sufficient sum of Money without calling on you, especially at a time when we are apprehensive you cannot with great convenience spare it: but being disappointed in our expectations (not from any unwillingness we discover in our fellow citizens to promote the undertakeing, but from the scarcity & difficulty of raising money) we are constrained tho’ with the greatest reluctance to make this application: and I am authorised by the above society of people in this place, to assure you that whatever sum you may think proper to bestow for the above purpose will be thankfully received at any period during the ensuing Summer (should it not be perfectly convenient for you to give at present) and that it will ever be remembered by them as an additional mark (to the many already given) of your willingness & Zeal to promote every laudible undertakeing, as well as the Happiness & prosperity of this Town in particular—we have been favoured with the subscription of the names of Colonel Hooe, Josiah Watson, George Gilpin, Richard Arell, & several other of the respectable Citizens for (generally) about from Ten to Twenty Dollars, & I have been promised, assistance whenever the building is begun, from Capt. Conway, Capt. Jno. Harper, Mr John Muir, Doctr Brown Colonel Fitzgerald, & indeed, from every

Gentleman but Two to whom I have apply’d; I should have been happy to have seen you, but as I am Just seting out for Berkeley I presume you will be gone to the northward before my return home: should you be inclined to favour our wishes: you will be pleased to lodge some information for me with some of your friends in Alexandria either in writing, or verbally, that we may Know how to make our Calculations—wishing you an agreeable Journey to the north, and all possible Happiness in every event of life. I am with very Great Respect Sir your Obedient Hbe Servt

Wm Hickman Junr

